Back to 8-K [form8k.htm]  Exhibit 10.7




WELLCARE HEALTH PLANS, INC. 2013 INCENTIVE COMPENSATION PLAN
MARKET STOCK UNIT AWARD NOTICE AND AGREEMENT


This award is made to the Participant named below by WellCare Health Plans,
Inc., a Delaware corporation (the “Company”).  Subject to the terms and
conditions of this Market Stock Unit Award Notice and Agreement, including
Appendix A attached hereto and incorporated herein, and the terms and conditions
of the Market Stock Unit Award Agreement that is available to you on the
Company’s Intranet site and is an integral part of this award (together, the
“Award Documentation”), the Company hereby awards under the WellCare Health
Plans, Inc. 2013 Incentive Compensation Plan (the “Plan”) the Restricted Stock
Units, the vesting of which is based upon the formula set forth in Appendix A
(“MSUs”), described below to Participant effective as of the Grant Date set
forth below.  Capitalized terms used in the Award Documentation that are not
defined herein have the meanings attributed to them in the Plan.
 
1.  
Participant:  [•]

 
2.  
Grant Date:  [•]

 
3.  
Number of MSUs at Target Award:  [•], subject to adjustment as provided in the
Award Documentation and the Plan.

 
 
The actual number of MSUs that become eligible for vesting shall be determined
by the formula in Appendix A and depends on the performance of the Common Stock
on the New York Stock Exchange.

 
4.  
Vesting Date:  [•], subject to Section 7 below.

 
5.  
Description of MSUs:  Each MSU constitutes an unfunded and unsecured promise of
the Company to deliver one Share to Participant on the Delivery Date (defined
below).

 
6.  
Termination of Continuous Service:  Except as set forth in Section 7 below, upon
the termination of Participant’s Continuous Service (the “Termination Date”) for
any reason, any then-unvested MSUs shall be forfeited automatically without any
payment to Participant and become null and void.

 
7.  
Change in Control:  Any then-unvested MSUs shall become immediately vested on
the effective date of the termination of Participant’s Continuous Service if,
within twenty-four (24) months following a Change in Control, Participant’s
Continuous Service is terminated by (i) the Company or a Subsidiary without
Cause or (ii) Participant for Good Reason.

 
8.  
Delivery Date:  The Shares underlying the number of vested MSUs shall be
delivered as soon as practicable and, in any case, within 30 days after the
earliest to occur of: (i) [•], (ii) the Termination Date or (iii) a Change in
Control that constitutes a “change in control event” within the meaning of
Section 409A of the Code and the regulations thereunder.

 
By signing below, Participant hereby consents and agrees to the electronic
delivery of the Award Documentation.  Participant acknowledges and agrees that
(1) the Market Stock Unit Award Agreement, the Plan and the Plan prospectus are
available for Participant’s review on the Company’s Intranet under the Legal
Services section, and, upon request, a paper version of each document will be
provided to Participant and (2) Participant has reviewed and fully understands
the Award Documentation, the Plan and the Plan prospectus and agrees to be bound
by the terms and conditions of the Plan and the Award Documentation.
 

PARTICIPANT    WELLCARE HEALTH PLANS, INC.            BY:      By:        [*]  
   Name: [*]          Title: [*]  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
VESTING FORMULA FOR MARKET STOCK UNITS
 


The number of MSUs eligible to vest shall be calculated as follows (as
determined and approved by the Committee):
 
MSUs eligible to vest = A multiplied by C divided by B
 
For purposes of the formula set forth above:
 
A equals the number of MSUs at Target Award.
 
B equals the average of the closing price of a Share on the New York Stock
Exchange for the last 30 market trading days of the calendar year immediately
preceding the calendar year in which the Grant Date occurs.
 
C equals the average of the closing price of a Share on the New York Stock
Exchange for the last 30 market trading days of the calendar year immediately
preceding the calendar year in which the Vesting Date occurs; provided, however,
in the event of a Change in Control that occurs prior to the Vesting Date, C
equals the price per Share paid in the Change in Control transaction (with the
value of any security that is paid as consideration in the Change in Control
determined by the Committee).
 
Maximum Cap.  Notwithstanding the formula set forth above, in the event “C” is
more than 200% of “B”, “C” shall be deemed to equal 200% of “B”.
 
Minimum Floor.  Notwithstanding the formula set forth above, no MSUs will be
eligible for vesting if “C” equals less than 50% of “B”.
 
No Fractional Shares. In no event will a fractional Share be delivered in
connection with a MSU.  Fractional Shares shall be rounded to the nearest whole
Share.
 

